t c memo united_states tax_court kenneth w frische petitioner v commissioner of internal revenue respondent docket no filed date kenneth w frische pro_se fred be green jr for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in federal income taxes respectively for petitioner's and tax years and the accuracy-related_penalty under sec_6662 in the amounts of dollar_figure and dollar_figure respectively for and unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue the issues for decision are whether petitioner was engaged in a trade_or_business as an independent_contractor or as an employee during the years at issue whether petitioner is entitled in connection with his activity to a deduction for meals for and and whether petitioner is liable for the sec_6662 penalty for the years and some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was reno nevada petitioner was a process server he began this activity in when he lived in the san francisco california bay area in he moved to reno nevada and continued the activity there in he discontinued the activity and took a full- time job with a gambling casino in the reno nevada area during the years at issue petitioner's process-serving activity was conducted through the reno carson messenger service the messenger service that was owned by a third party petitioner derived all of his process- serving work from the messenger service petitioner was required to use his own vehicle and was assigned a certain geographic area in the notice_of_deficiency respondent disallowed a deduction for utilities claimed by petitioner for and at trial petitioner conceded this adjustment in and around reno nevada for his process services petitioner considered himself an independent_contractor for tax purposes he reported his process-serving income and claimed his expenses on his federal_income_tax returns on a schedule c profit or loss from business petitioner realized a net profit for each of the years at issue petitioner's earnings from his activity were paid to him by the messenger service for each year at issue the messenger service issued to petitioner internal_revenue_service irs forms w-2 wage and tax statement reflecting the amounts paid to petitioner for his services the forms w-2 classified petitioner's remunerations as wages the messenger service withheld social_security and federal income taxes on the payments petitioner however on his federal_income_tax returns reported the form_w-2 amounts as gross_income on schedule c petitioner claimed deductions for expenses related to his activity consisting of car and truck expenses meals and entertainment and utilities although he realized a net profit for each of the years at issue petitioner did not include with his returns the appropriate schedules for self-employment taxes in the notice_of_deficiency respondent determined that petitioner was not an independent_contractor but rather was an employee and that his earnings from the messenger service constituted salary or wages respondent further determined that the expenses_incurred by petitioner in connection with his activity constituted unreimbursed employee business_expenses that were deductible on schedule a itemized_deductions but subject_to the limitation of sec_67 for the years at issue respondent allowed all the car and truck expenses claimed by petitioner on his schedule c as itemized_deductions similarly respondent allowed petitioner an itemized_deduction for meals for but disallowed the amounts claimed for meals for and respondent also disallowed utilities expenses claimed for and which petitioner conceded at trial see supra note with respect to the first issue whether an individual is an employee or an independent_contractor is a factual question to be answered using common-law principles see 503_us_318 89_tc_225 affd 862_f2d_751 9th cir weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir in at trial respondent orally moved to increase the deficiency for for the disallowance of dollar_figure in meal expenses which respondent contends was erroneously allowed in the notice_of_deficiency although the deductibility of meal expense sec_1s in part a legal question the meal expenses for and were also disallowed for lack of substantiation since petitioner had no knowledge prior to trial that respondent would move to increase the deficiency for respondent's oral motion will be denied determining the substance of an employment relationship some of the factors to be considered include the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the hired party for profit or loss whether the type of work is part of the principal's regular business the permanency of the relationship between the parties to the relationship whether the principal has the right to discharge the individual whether the principal provides benefits to the hired party typical of those provided to employees and the relationship the parties believe they are creating see nationwide mut ins co v darden supra pincite- professional executive leasing inc v commissioner supra pincite weber v commissioner supra pincite no one factor is determinative rather all the incidents of the relationship must be assessed and weighed see nationwide mut ins co v darden supra pincite the principal's right to control the manner in which the taxpayer's work is performed ordinarily is the single most important factor in determining whether there is a common-law employment relationship see 104_tc_140 however the principal need not stand over the taxpayer and direct every move moreover the degree of control necessary to find employee status varies according to the nature of the services provided finally the court must consider not only what actual control is exercised but also what right of control exists as a practical matter see hathaway v commissioner tcmemo_1996_389 the court finds it noteworthy that petitioner did not have clients of his own petitioner's sole income as a process server came from the messenger service the messenger service determined the geographic area that petitioner was to serve at least one other person wass a process server who worked a different geographic area petitioner was required to report or make a return of his service activity to the messenger service petitioner reported regularly although not necessarily ona daily basis to a place maintained by the messenger service for the conduct of its trade_or_business although petitioner was not provided a daily schedule of services to be made on any given day the messenger service determined the urgency or the priority for certain services and petitioner was required to report on the results of his services on this record the messenger service retained the necessary control_over petitioner's activity consistent with an employer-employee relationship although petitioner was required to use his own vehicle to make his services he otherwise had no investment in the work facilities petitioner was paid a specific amount for each service he made plus mileage consequently he had no opportunity for profit or loss see eren v commissioner tcmemo_1995_555 the service work petitioner performed was part of the regular business of the messenger service the record indicates that the messenger service had the right to discharge petitioner finally it is evident that petitioner and the messenger service believed they had an employer-employee relationship because petitioner's earnings each year were reflected by irs forms w-2 for salary or wages a categorization that petitioner never challenged the facts do not support a finding that petitioner was an independent_contractor petitioner was an employee of the messenger service respondent is sustained on this issue the second issue is with respect to deductions claimed by petitioner for meals and entertainment on his and income_tax returns on his returns petitioner claimed after application of the 50-percent limitation provision of sec_274 dollar_figure and dollar_figure respectively for meals and entertainment for and which respondent disallowed the geographical area in which petitioner worked was the city of reno points north and west of reno the lake tahoe area and occasionally east reno none of these areas was at a distance that reguired petitioner to incur an expense for lodging nevertheless petitioner incurred expenses for meals petitioner's position is that expenses for meals are deductible while at work as he testified at trial the meal deduction should be allowed whether i was away from home or not because i was out there taking care of business i was in my car all day long sec_162 allows the deduction of traveling expenses including meals while away from home in the pursuit of a trade_or_business for a taxpayer to be considered away from home within the meaning of sec_162 the supreme court has held that the taxpayer must be on a trip requiring sleep or rest see 389_us_299 in 54_tc_1210 affd per curiam 435_f2d_1290 1st cir this court applied the correll rule in disallowing expenses for meals claimed by a taxpayer on 1-day business trips that extended from to hours during which the taxpayer rested briefly once or twice in his automobile but always returned home without incurring an expense for lodging this court held in barry that the rest period required for the deductibility of travel_expenses requires a rest of sufficient duration in time that necessitates the securing of lodging and that a mere pause in the daily work routine does not satisfy the requirements of sec_162 the rationale for allowance of the deduction in away-from--home cases is the taxpayer's significantly higher expenses_incurred by reason of the lodging see united_states v correll supra pincite on the other hand where no lodging expense is incurred the meal expenses_incurred by the taxpayer do not add to the taxpayer's business_expenses because such expenses result from the sort of rest that anyone can at any time without special arrangement and without special expense take in his own automobile or office see barry v commissioner supra pincite see also siragusa v commissioner tcmemo_1980_68 affd without published opinion 659_f2d_1062 2d cir 113_tc_106 petitioner argued that he always claimed meals as a deduction on his income_tax returns and that in while he was a process server in san francisco california his tax returns for and were audited and his meal expenses were allowed as deductions he also was audited for his and tax years where the same issue was raised in this audit petitioner settled his case for dollar_figure even though respondent initially claimed he owed a deficiency of dollar_figure petitioner did not offer any documentary_evidence with respect to either audit consequently the court is unable to ascertain what issues were involved or the basis upon which the expenses were allowed it appears that in both audits petitioner settled at the administrative level and no court proceedings were ever pursued even if petitioner's expenses were allowed in prior years under the same factual circumstances of this case it is well established that respondent is not estopped by an erroneous -- - application of the law by agents of the irs see 67_tc_612 353_us_180 the court therefore rejects petitioner's argument and holds that petitioner's deductions for meals for the years and are not deductible respondent is sustained on this issue respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations under sec_6662 b sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 it is well established that the taxpayer bears the burden_of_proof on this issue see 58_tc_757 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 petitioner did not directly address this issue at trial consequently the court decides the issue on the totality of the evidence presented in that light the court notes that petitioner conceded the disallowed utility expenses he had claimed on his and returns petitioner did not maintain accurate books_and_records with respect to his claimed meals and entertainment_expenses that would satisfy the substantiation requirements of sec_274 see sec_6001 sec_1_6001-1 income_tax regs there is no evidence in the record that petitioner relied on the advice of a professional such as an accountant petitioner's obvious position to be surmised from the totality of his testimony is that he relied on two previous audits by the irs in which the manner of reporting his process-server income was accepted as noted earlier no documentary_evidence was presented to show the basis upon which these audits were settled in the second audit petitioner paid a deficiency of dollar_figure that may or may not have been based on the method of reporting his process-server income finally petitioner was certainly on notice each year when he received irs forms w-2 from the messenger service that clearly identified his earnings as salary or wages salary or wages do not constitute self-employment_income nor is such income gross_income from a trade_or_business activity for purposes of schedule c the court sustains respondent on this issue an appropriate order and decision will be entered
